USPS Tracking Intranet                                                                                                                                                                        Page 1 of 1


                                                                                                                                                                                                            ]:!fil(!
                                                                                                                                                                                      iiiii!=!!l UNITED STCITES
 Product Tracking & Reporting                                                                                                                                                     ll!!fiitl POSTIil SERVICE•

                                                                                                         Rates/                                 USPS Corporate
      Home                       Search                       Reports            Manual Entry                                 PTR/EDW                                                            July 12, 2021
                                                                                                      Commitments                                 Accounts



 USPS Tracking Intranet                                                                                                                                                      FILED.
 Delivery Signature and Address
 Tracking Number: 9510 8134 31681097 4653 22
                                                                                                                                                                      JUL 12 2021
                                                                                                                                                          PETER A. MOORE, JR., CLEflK
 This Item was delivered on 04/12/2021 at 04:50:00                                                                                                        BYU~URT,EDNQ
                                                                                                                                                           •                  OE!PCLK



                                                                                          ....
             ..
 < Return to Tracking Number View


                  ,
             .·-··-··-··--····-·--·--·-··-···-·--·--·- ....               I
                                                                                -                         seas SC                                                                      '"':~~

                            ~Ki .
                                                                                                  ~

                                                                                                                        ••.
                                                                                                                                                                                         . ..,,_          ,:~~


                                                                                                                                                                                 .,     . ·•.J•· '



                     t~Jf lL I{..-(,,,.,
                                                                                                                                                                                                            ·..
                                                                                                                                        '        .....                           "')~'                            •·'.




                                                                                                                                    -
                                                                                                                                                                     -ij·~
                                                                        ,r              ,,            .
                                                                                                                                                                                  . ···-
                                                                                                                                                                                 ~·-                 --~
                                                                                                                                                                                                     ~. ~·

                                                              .
                                                                                                                                                                                                .    .~

                                                                                 t , ..
                                                                                                                                                                                                .
                                                                                                                                                         : ~~-~~-.
                                                                                                                                                               ..                  ,. ·•. '-~-
                                                                                                                                                                                  -~·-,A··'•
                                             ~
 Signature                                                                                                                                                                                                           .
             ~'-'
             •'it.~ t .Jl"'{r~..;;l'
             t
             I
                                                                                                                                                                             ~   ,,._ ~ r~~;j.J__



                                                                                                                                                                             ... . .
                                                                                                                                                                                       ·.   ::;
                                                                                                                                                                    -~i1t'l(-:.:~· '!· . .,-~
                                                                                                                                                                                                           .
                                                                                                                                                                                                               ,.
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                  ... ·-


             ___ ,.                - - ---                                .............. '! , . ~ .....--                                                            ·. -.;;'°~'(t/~ .. -- .·~. ~



 Address



             • /i7!~~j'
             ry
                        .
                        ~(J<l~IJ -~
 Enter up to 35 items separated by commas.
                                                                                  ;•,
                                                                                                                                    .       /
                                                                                                                                            '
                                                                                                                                                         ~
                                                                                                                                                                                             , •'          ,'.,

                                                                                                                                                                                                           ...



                                                                                 ·v

 Select _Search Type: !Ou1ck Search                   vi                Submit

                                                                              Product Tracking & Reporting, All Rights Res_erved
                                                                                            Version: 21.3.2.0.109




                          Case 5:21-cv-00061-FL Document 60 Filed 07/12/21 Page 1 of 2
https ://pts-2. usps. gov/pts2-we b/tcintranetTrackingNumResponse/deli verySignatureAndAd... 7/12/2021
              d f/Hjf!fNCWlE.               CAPITOL
                                       311 NEW BERN AVE
                                    RALEIGH, NC 27601-1417
                                         (800)275-8777
          04/07/2021                                                                                  01:05 PM
          Product                                               Oty              Unit                         Prlce
                                                                                Price
          Pri orl ty Mal I® 2-Day 1                                                                           $7. 95
          Fl at Rate Env
               Washl ngton, DC 20420
               Fl at Rate
               Expected De I i very Date
                    Sat 04/10/2021                                                              ;
               Tracklrig #·                                                                     , _.
                           '95015 5i34'-;m;. :cc, 1g~a ·fz:·
              Insurance                .__..                                                                  $0. 00
                  Up to $50.00 Included -
          Total                                                                                               $7 .95
          Pri orl ty Mall@ 2-Day 1               $7. 95
          F1 at Rate Env
               Washington, DC 20420
               Flat Rate
               Expected De I I very Date   ~
                    Sat 04/10/2021            ~
               Tracking #:                    ~
                    9510 8134 3168 1097 4653 22
               Insurance                         $0. 00
                    Up to $50.00 Included
               Signature                         $3.20
               Confirm
               Affixed Postage                  -$7. 95
                    Affixed Amount: $7.95
          Total                                  $3.20

          Grand Tota1 :                                                                                     $11.15
          Credit Card Remitted                $11.15
             Card Name: VISA
              Account #: XXXXXXXXXXXX3249
              Approva I #: 983966
              Transaction #: 342
              AID: A0000000980840         Chlp
              AL: US DEBIT
              PIN: Not Required

           lt:lt:lt:lt:lt:lt'ltlt:ll'lt:t'lt:lt:ltltltltlt'llt'ltltlt1tlt:lt:lt:lt:lt:lt:ltltlt'lt:ltlt:lt::t"lt'lt:':1t'ltlt:

           USPS is experiencing unprecedented volume
                 Increases and I lmlted employee
               aval1abl 11 ty due to the impacts of
             COVID-19. We appreciate your patience.
           ltlt:ltlt:Xlt"ltlt:lt,t"Jt'A'ltltlt"Jl'ltlt"ll'Jtlt:lt'lt:lt"Jflt'ltX'lt:lll'lt'lt:frltltlt:lt:':tlt':ltlrlt'


           Text your tracking number to 28777 (2USPS)
           to get the 1atest status. Standard Message
             and Data rates may apply, You··may also



                                           ------
            visit www.usps.com USPS Tracking or call
                        1-800-222-1811.
                   Save th Is race Ipt as evl dence of
              i nsurance . For 1nformat Ion on f i 11 ng an
                         lnsuranc~ claim go to
                 https:;/WWW. US8S. com/help/cl al ms .htm
                                Prevl ew your Mal I
                               Track your Packages
                                SI gn up for FREE @
                      https: / /I nformedde I 1very. usps . com
                 Earn rewards on your business account
                   purchases of Priority Ma11 labels
                    with the USPS Loyalty program by
                      using Click and Ship. Visit
                      www.usps.com/smal !biz I oya!ty
                             for more Info.
                 Al I sales final on stamps and postage.
                 Refunds for guaranteed services only.
                       Thank you for your bus! ness.




           UFN: 366356C-C-Jlil!,--'----
           Recelpt #: 840-52700207-3-4189857-1
           Clerk: 71




Case 5:21-cv-00061-FL Document 60 Filed 07/12/21 Page 2 of 2
